



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Gateway 
          Casinos LP v. BCGEU,







2007 
          BCCA 140



Date: 20070103





Docket: CA034451

Between:

Gateway 
    Casinos LP and

Gateway 
    Casinos G.P. Inc.

Appellants

(
Plaintiffs
)

And

B.C. 
    Government and Service Employees
Union
,

Its 
    Officers, Members, Servants, Agents and Representatives and

John 
    Doe, Jane Doe and other Persons Unknown to the Plaintiff Including the Premises 
    at 4320 Dominion Street, Burnaby
,
British Columbia

Respondents

(
Defendants
)








Before:


The 
          Honourable Mr. Justice Hall




The 
          Honourable Mr. Justice Smith




The 
          Honourable Mr. Justice Lowry



Oral Reasons for Judgment




A.H. 
          Narod


Counsel for the Appellants




K.R. 
          Curry


Counsel for the Respondents




Place 
          and Date of Hearing:


Vancouver
,
British Columbia







27 February 2007




Place 
          and Date of Judgment:







1 March 2007



[1]

HALL, J.A.
: The appellants appeal from an order of Leask 
    J. pronounced 21 August 2006.  Leask J. refused an application made by the 
    appellant Gateway Casinos LP for an injunction against the respondent British 
    Columbia and Service Employees Union (BCGEU).  The neutral citation for 
    the judgment is 2006 BCSC 1946.

[2]

The appellants own real property in Burnaby on which a parkade and 
    casino premises are located.  The parkade is several stories in height and 
    parking is primarily for public patrons but there is some parking set aside 
    for employees of the casino.  The employees of the appellants perform some 
    services on the parking floors including parking meter service, cleaning, 
    security and retrieving stored items relating to the casino business.  The 
    casino operation is carried on continuously throughout the week.

[3]

In August 2006, five BCGEU organizers attended at the parkade area 
    seeking to have employees of the appellant join the union.  There were allegations 
    on both sides of unwanted contact between the organizers and security personnel 
    and the management of the appellant asked the organizers to leave.  They declined 
    and the police were called at one point but declined to intervene.  The organizers 
    were in attendance in the parkade area for approximately 12 hours a day for 
    a considerable number of days that month. They would typically approach employees 
    of the appellant as they were coming on or off shift.  The organizers would 
    endeavour to provide written materials to the employees or speak to the employees.

[4]

After an unsuccessful application to the Labour Relations Board under 
    s. 7 of the
Labour Relations Code
, 1996, c, 244.  Gateway Casinos 
    LP applied to the Supreme Court seeking injunctive relief against the respondent 
    union and its representatives.  In the notice of motion filed August 18, 2006, 
    the appellant sought an order that:

1.  
    The Defendants, by themselves, their officers, members, servants, agents and 
    representatives, and otherwise, and each of them and anyone attending at or 
    near the premises of the Plaintiff located at 4320 Dominion Street, Burnaby, 
    British Columbia, or at other places of business, operation or employment 
    of the Plaintiff (the Premises), and anyone having knowledge of this Order, 
    be restrained, enjoined and prohibited from:

(a) 
    trespassing at the Premises;

(b) 
    blocking, obstructing and impeding access to and from ingress to, and egress 
    from the Premises; and

(c) 
    aiding, abetting, counselling, procuring, inducing, supporting, encouraging, 
    or conspiring with others, either directly or indirectly, in any manner to 
    bring about of the acts enjoined above.

[5]

Gateway Casinos LP is a gaming services provider under the
Gaming 
    Control Act
, S.B.C. 2002, c. 14, and is an employer within the meaning 
    of s. 1(1) of the
Labour Relations Code
, R.S.B.C. 1996, c. 244.  
    The respondent, BCGEU, is a trade union within the meaning of s. 1(1) of the
Code
.  The casino operated by Gateway Casinos LP is housed on 
    one of the mid-level floors of the seven storey parkade structure owned by 
    Gateway.  Gaming facilities are governed by a regulatory scheme which requires 
    compliance with security and surveillance standards in the area of the casino 
    operation including the parkade.  At the hearing in the Supreme Court, counsel 
    for the appellant argued that the activities of the union organizers of the 
    respondent union amounted to an unlawful trespass and further argued that 
    the activities were unlawful because they were occurring at the employers 
    workplace contrary to provisions of the
Code
.  The Board had 
    not found it necessary to decide the issue in the earlier proceeding because 
    it was able to decide the case against the appellant on other grounds.  On 
    this workplace issue, the learned judge said this in his reasons:

[11]      The real issue that divides the parties before me is the interpretation 
    of the expression employers workplace.  The plaintiffs position is that 
    the entire building, including the six floors of parking and the casino proper, 
    are the employers workplace, because employees work in all parts of the building, 
    at some time or another.  The defendants position is that the employers 
    workplace constitutes the casino, and that the attendance of the employees 
    to other portions of the building are incidental or ancillary to the employers 
    work.

[12]      I have been assisted by careful submissions of both plaintiffs 
    counsel and defendants counsel, and a number of cases as well as interesting 
    analogies, and I have spent some time deliberating whose view I accept.

[13]      In the end, I accept the defendants position on the meaning 
    of employers workplace.  I am satisfied that the casino floor is the employers 
    workplace; and I am satisfied for the purpose of this application, that the 
    undoubted attendance of employees of the employer to other portions of the 
    building are incidental or ancillary, and do not make the entire building 
    the employers workplace.

He ruled against the appellant on this issue.

[6]

Substantial argument was made before the trial court and in this Court 
    concerning the proper interpretation of s. 66 of the
Labour Code
which reads as follows:

No 
    action or proceeding may be brought for

(a) 
    petty trespass to land to which a member of the public ordinarily has access,

(b) 
    interference with contractual relations, or

(c) 
    interference with the trade, business or employment of another person resulting 
    in a reduction in trade or business, impairment of business opportunity or 
    other economic loss

arising 
    out of strikes, lockouts or picketing permitted under this Code or attempts 
    to persuade employees to join a trade union made at or near but outside entrances 
    and exits to an employers workplace.

[7]

The original predecessor of this section was s. 87 of the
Labour 
    Code of British Columbia Act
, S.B.C. 1973, c. 122:

No 
    action lies in respect of picketing permitted under this Act for

(a) 
    trespass to real property to which a member of the public ordinarily has access: 
    or

(b) 
    interference with contractual relations.

[8]

By an amendment assented to 26 June 1975, the section was amended to 
    read as follows:

No 
    action or proceeding lies for

(a) 
    petty trespass to real property to which a member of the public ordinarily 
    has access, or

(b) 
    interference with contractual relations, or

(c) 
    interference with the trade, business, or employment of another person resulting 
    in a reduction in trade or business, impairment of business opportunity, or 
    other economic loss

arising 
    out of strikes, lockouts, or picketing permitted under this Act.

[9]

Noteworthy in connection with this particular amendment is the circumstance 
    that the original terminology of trespass was changed to petty trespass.  
    At that time, the reach of the section was limited to petty trespass arising 
    out of strikes, lockouts, or picketing permitted under this Act.  In 1992, 
    the section was somewhat expanded to include attempts to persuade employees 
    to join a trade union made at or near but outside entrances and exits to an 
    employers workplace.  That expanded terminology remains in the present legislation.

[10]

The appellant argued before the trial judge that the activity that 
    was occurring at the parkade premises owned by the appellant went beyond what 
    was permitted by s. 66 of the
Code
, namely petty trespass on 
    the property of the appellant.  It also argued that the actions of the organizers 
    involved activities at the workplace of the appellant where employees were 
    working and accordingly on that score also went beyond the permitted scope 
    of the section.  The judge ultimately ruled against the appellant on both 
    points.  I have noted above what he said concerning the workplace issue.  
    In the course of his reasons the judge said this concerning the trespass issue:

[9]        Petty trespass is apparently not defined in the legislation, 
    and counsel have not been able to put before me any
British Columbia case which defines petty trespass.  
    It is my interpretation of that language that the words petty trespass are 
    like the term common assault.  Common assault is assault, and I find for 
    the purpose of interpreting the section in this application that petty trespass 
    means trespass.

He went on the find that the action of the union organizers 
    did not amount to trespassing beyond the permissible limits of s. 66(a) of 
    the
Code
.

[11]

The appellant submits that the judge fundamentally erred in his approach 
    to this question when he treated petty trespass as being equivalent to trespass.  
    The appellant submits that the effect of this approach was to give an unduly 
    expansive meaning to what is permitted pursuant to the definition of petty 
    trespass in the legislation.  The appellant submits that when the legislature 
    made the amendment in 1975 changing the terminology of the section from trespass 
    to petty trespass the intent of the legislature must have been to limit 
    permitted conduct to trespasses of a small, inconsiderable or trivial nature.  
    The appellant argues the modifier petty imports that sort of definition 
    into s. 66(a).

[12]

Trespass is an ancient remedy of the common law.
Whartons Law 
    Lexicon
, 8th ed., has this entry under
quare clausum fregit
:

Trespass is of three kinds: (1) to the person; (2) to the goods; and (3) 
    to the lands of the plaintiff.  The action for the third kind of trespass 
    is often termed trespass
quare clausum fregit
, from the language of 
    the old writ, which commanded the defendant to show
quare clausum querentis 
    fregit
why he broke the close of the plaintiff.

[13]

The trespass being spoken of in s. 66 of the present
Code
is obviously a modern variant of the ancient writ of trespass
quare clausum 
    fregit
.  The modern provincial trespass statutes are also concerned with 
    this type of trespass:
Clerk & Lindsell on Torts
, 13th ed., has 
    the following comment on trespass at para. 1317:

To support an action of trespass it is not necessary that there should 
    have been any actual damage; the trifling nature of the trespass is no defence. 
     The reason for this principle seems to be that acts of direct interference 
    with anothers possession are likely to lead to breaches of the peace and 
    the policy of the law therefore demands that the plaintiff be relieved from 
    the requirement of proving damage.

[14]

I should think that the historical rationale for the existence of the 
    remedy of trespass was similar to that underlying the actions for a remedy 
    in criminal or civil libel, namely a desire on the part of the authorities 
    to ensure that breaches of the peace were avoided.  Obviously if a passer-by 
    came onto private property such as a private residence, and demurred to the 
    suggestion of the householder to quit the premises, the possibility of a breach 
    of the peace would be clearly present.  Generally speaking, the person who 
    has ownership or the legal possession of property is entitled to regulate 
    access thereto by other individuals.  There is a considerable body of precedent 
    on the rights and duties owed to invitees, licensees and trespassers, the 
    law of which has now been subsumed under the statutory provisions of occupiers 
    liability legislation.  Historically, the trespass legislation in this province 
    prohibited persons from being on land without the consent of the owner, lessee 
    or occupier thereof.  The legislation also dealt with subjects such as cattle 
    trespass, a matter of more significance in earlier times than in the present 
    era.

[15]

The modern approach to statutory interpretation is that the words of 
    an
Act
are to be read in their entire context, in their grammatical 
    and ordinary sense, harmoniously with the scheme of the
Act
, 
    the object of the
Act
and the intention of the legislature: 
    see Ruth Sullivan,
Sullivan and Driedger on the Construction of Statutes
, 
    4th ed., (Toronto: Butterworths, 2002) at 1 [Sullivan]; and
Re Rizzo 
    and Rizzo Shoes Ltd.
, [1998] 1 S.C.R. 27 at 41.

[16]

Ultimately in construing a statute, the enactment is to be given such 
    fair, large and liberal construction and interpretation as will best ensure 
    the attainment of the objects according to its true intent.  The meaning of 
    provisions in a statute cannot properly be construed without taking into account 
    the legislative context.  Counsel for the respondents suggests that the contextual 
    approach has to be taken in this case relying on the case of
Samos Investments 
    Inc. v. Pattison
[2002] B.C.J. No. 1771, 2002 BCCA 442.

[17]

The legislative context of s. 66 and its predecessors must be considered.  
    Obviously the legislature of B.C. sought by these provisions to afford an 
    opportunity for the exercise of union organizing and picketing rights.  In 
    order to give efficacy to such rights, it becomes necessary to delimit the 
    property rights of owners or possessors of real property.  As is not unusual 
    in the law, two interests, rights of workers and the rights of owners of property, 
    were required to be adjusted.  The hitherto absolute right of an owner or 
    lawful occupier to enjoy unmolested enjoyment of realty was attenuated to 
    afford expanded rights to unions and employees.  The legislature has to be 
    construed in a purposive fashion to ensure that the intention of the legislature 
    to afford new rights to unions and employees is not frustrated.  The issue 
    in this case is the proper construction of the legislation in question and 
    the determination of what conduct in relation to property is permitted by 
    the legislation.

[18]

The appellant submits that the legislature, when it chose to amend 
    the terminology in the legislation from trespass to petty trespass must 
    have intended some differential in meaning by the changed terminology.  It 
    submits that the legislature is not presumed to act in vain and is presumed 
    to act for an intelligible purpose:
R. v. Ulybel
, [2001] S.C.J. 
    No. 55.  It submits that the legislation and legislative history of s. 66(a) 
    support the proposition that the legislature intended that petty trespass 
    not be given a meaning that is co-extensive with trespass.  The amendment 
    made in 1975 was, in the submission of the appellant, indicative of the intent 
    of the B.C. Legislature to include a lesser degree of interference with property 
    rights because of the addition of the word petty to the previous terminology 
    of trespass
simpliciter
found in the original enactment.

[19]

It seems to me that the terminology petty denotes concepts such as 
    minor, inconsiderable or of little moment.  The appellant submitted that the 
    activities at or near the parkade it was seeking to enjoin in the instant 
    case went beyond what could be termed petty trespass and amounted to a type 
    of trespass to its property that was concerted, significant and of such a 
    nature as to interfere with the legitimate business operations of the appellant.  
    The respondents submitted that the actions were within the permitted ambit 
    of s. 66 of the
Code
.  The respondents further submitted that 
    an analysis of the evolution of the legislative provisions from 1973 to the 
    present indicated an intention by the legislature to enhance organizational 
    and picketing rights of unions and union members.

[20]

It seems to me that when the B.C. Legislature chose to replace the 
    terminology trespass with petty trespass in 1975 some meaning ought to 
    be assigned to the change.  One can envisage a broad spectrum of trespasses 
    from a casual passage of an individual or individuals upon property to the 
    continuing occupation of property and the setting up of structures on property.  
    The former would be minimally disruptive, the latter would have the capacity 
    to be very disruptive.

[21]

Obviously the applicable legislation has authorized union members and 
    organizers to conduct picketing operations on property owned by others and 
    to undertake union organizing activities on such property.  As I have noted 
    above, that appears to be the clear legislative intent that inspired the enactment 
    of such provisions.  The question then becomes, what is permitted?  Obviously 
    this is a matter of degree and it will be up to a court to decide on any particular 
    set of facts whether what is occurring on the ground is beyond the parameters 
    of the conduct that is authorized as lawful by the legislation.  In the instant 
    case, it appears to me that the learned judge fell into error when he failed 
    to ascribe any meaning to the adjective petty modifying the term trespass.  
    Such an approach seems to me fundamentally at odds with the legislative history 
    of s. 66.  To equate petty trespass with trespass, trespass being a term that 
    can describe broadly differing factual circumstances, seems to me not the 
    proper approach to the construction and meaning of the section.  It appears 
    to me that the assessment of whether or not injunctive relief is appropriate 
    to be granted in any given case must depend on an assessment by a court of 
    whether what is occurring is petty trespass or something of a more substantial 
    nature in the continuum of interference with property rights and I consider 
    that assessment was not correctly performed here.  That error in approach 
    by the judge vitiates the result reached in the Supreme Court of British Columbia.

[22]

This Court is not primarily a fact-finding court.  In my view, the 
    appropriate forum to decide whether to grant or not grant injunctive relief, 
    having regard to the facts of an individual case, should be the trial court.  
    It is fundamentally unsatisfactory for those types of decisions to be made 
    in this Court at first instance because the route of appeal from decisions 
    of this Court is only to the Supreme Court of Canada.  It is well known that 
    the obtaining of leave to that Court is no easy task and for that reason this 
    Court is usually reluctant to resolve disputed factual issues.

[23]

In my judgment, the appropriate disposition in this case therefore, 
    is to allow this appeal and to remit the case to the trial court for a decision 
    to be rendered having regard to the reasons of this Court.

[24]

Since I have concluded that the case can be decided on the above noted 
    ground of an erroneous interpretation of s. 66, it is not necessary to reach 
    any firm conclusion on the alternate ground concerning the definition of workplace 
    and I decline to do so.

[25]

As I have noted, I would allow this appeal.

[26]

SMITH, J.A.
: I agree.

[27]

LOWRY, J.A.
: I agree.

[28]

HALL, J.A.
: The appeal is allowed.

The Honourable Mr. Justice Hall


